                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

UNITED STATES OF AMERICA                        )
                                                )
                                                )      Case No. 3:19-po-056-1 _
                                                )
                                                )
                                                )
                                                )
ELIZABETH C. JOHNSON                            )


                                          ORDER

              The Court finds after review of the defendant's sworn Financial Affidavit

that the defendant, Elizabeth C. Johnson, may not have the funds to retain an attorney of

her choice and that the defendant wants to be represented by counsel.

              Accordingly, I find that the defendant qualifies for appointment of counsel

and it is ORDERED the following counsel will be appointed to represent the defendant:

                           Francis L Lloyd, Jr.
                           Law Office of Francis L. Lloyd, Jr.
                           9111 Cross Park Drive
                           Suite D-200
                           Knoxville, TN 3 7923
                           865-4 70-4077
                           865-978-6504 (fax)


                           ENTER:

                                         United States Magistra




   Case 3:19-po-00056-DCP Document 3 Filed 11/06/19 Page 1 of 1 PageID #: 3
